Citation Nr: 1760154	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea versicolor prior to March 10, 2015, and in excess of 30 percent thereafter.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded this case in December 2014 and August 2017. The case has been returned to the Board. The Board finds there has been substantial compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1. For the initial rating period from August 1, 2010 to March 10, 2015, symptoms of the Veteran's service-connected tinea versicolor affected a total body area greater than 5 percent but less than 20 percent, and no more than topical therapy required during the past twelve months of the appeal period.  

2. For the rating period from March 10, 2015, symptoms of the Veteran's service-connected tinea versicolor affected a total body area greater than 20 percent but less than 40 percent, no more than topical therapy required during the past twelve months of the appeal period.  


CONCLUSIONS OF LAW

1. For the initial rating period from August 1, 2010, the criteria for a disability rating in excess of 10 percent for tinea versicolor have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

2. For the rating period from March 10, 2015, the criteria for a disability rating in excess of 30 percent for tinea versicolor have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the August 2017 remand requested the RO to obtain any private dermatology records with the appropriate authorization from the Veteran. The Veteran did not respond to the RO's letter requesting authorization. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Thus, the Board finds that VA's duty assist has been met. 

II. Increased Rating Generally 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes (DC) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2015). The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.

The rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in evaluation based on the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110 (b)(2) (2012); 38 C.F.R. § 3.400 (o)(2) (2017). 

Specifically related to this case, in July 2017, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Johnson v. Shulkin, 862 F.3d 1351 (2017), reversed the judgment of the United States Court of Appeals for Veterans Claims (Court or Veterans Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016). At issue in Johnson v. Shulkin, was the question of whether criteria for a 60 percent rating under Diagnostic Code (DC) 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids. In reversing the Veterans Court's decision, in Johnson v. Shulkin, the Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code", and went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  According to the Federal Circuit, although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Tinea Versicolor Prior to March 10, 2015

The Veteran's skin disability is rated 10 percent disabling prior to March 10, 2015 under DC 7813-7806. DC 7813, (dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris), requires that the symptoms be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 

Pursuant to DC 7806, a 10 percent disability rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. A 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. A maximum schedular 60 percent disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The competent evidence of record for the appeal period prior to March 2015 is a VA examination in June 2010 and a February 2011 private dermatopathology report. 

The June 2010 VA examiner found superficial pink scaly plaques on the back, flanks, arms, and abdomen. The examiner found no exposure to the head, face, neck, or hands. The examiner noted that the total percent of body area affected was greater than 5 percent but less than 20 percent. The examiner also noted that the Veteran used an over-the-counter Cetaphil cleanser. 

The February 2011 dermatopathology report noted that the Veteran had a history of tinea versicolor with hypopigmented macules and patches status post anti-yeast/fungus treatment. The Veteran's dermatologist found no suspicious lesions or changes after inflammation such as the tinea rash. The dermatologist's report did not note the coverage of the Veteran's skin condition.

Based on the evidence, prior to March 10, 2015, the Veteran's current disability picture resulting from his service-connected tinea versicolor does not meet the requirements for a disability rating in excess of 10 percent. Review of the evidence of record does not show that the Veteran's service-connected tinea versicolor affected more than 20 percent of the entire body. 38 C.F.R. § 4.118, DC 7806. Further, the Veteran only used a topical over-the-counter Cetaphil cleanser. Id. 

The Board also notes that the competent evidence does not show that the Veteran's tinea versicolor warrants a higher disability rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case. There are no medical findings of disfigurement of the head, face, or neck. There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches. Thus, diagnostic codes for rating these manifestations are not for application. See 38 C.F.R. § 4.118 DC's 7800, 7801, 7802, 7803, 7804, 7805. Accordingly, a compensable rating for tinea versicolor is not warranted under these codes. 38 C.F.R. § 4.118, DC 7806. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increase prior to March 10, 2015, that doctrine is not applicable. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Tinea Versicolor From to March 10, 2015

The Veteran's skin disability from March 10, 2015 is rated at 30 percent under DC 7813-7806.

As noted under DC 7806, a 60 percent disability rating for skin disorder is warranted for skin condition covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period. 

In March 2015, the Veteran underwent another VA examination. The Veteran reported that his tinea versicolor continued to flare and would get worse with sun exposure, sun, and humidity. He stated he used Clobetasone and Cetaphil. The Veteran reported that his back, neck, groin, and shoulders were affected, but the back was affected the worst. The Veteran stated that he was treated by a dermatologist and that he had a MOHS procedure for skin lesions. The examiner found that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck. The examiner noted that the Veteran was treated with constant to near-constant topical corticosteroids and constant to near constant use of another topical medication. The examiner found that the Veteran's exposed area affected was more than 5 percent but less than twenty percent. The examiner found that the total body area affected to be between 20 percent and 40 percent. The examiner noted that the percentage of coverage was based on when the Veteran's skin condition was flaring. 

Based on the evidence, after March 10, 2015, the Veteran's current disability picture resulting from his service-connected tinea versicolor does not meet the requirements for a disability rating in excess of 30 percent. Review of the evidence of record does not show that the Veteran's service-connected tinea versicolor affected more than 40 percent of the entire body. 38 C.F.R. § 4.118, DC 7806. The Board notes that the Veteran employed a topical corticosteroid cream. However, as noted above, Johnson v. Shulkin, supra, draws a clear distinction between a 'systemic therapy' and 'topical therapy.' The Veteran utilized only a topical therapy. And, although the March 2015 VA examiner noted that the Veteran's skin condition was treated with constant to near-constant topical corticosteroids and constant to near constant use of another topical medication, since the application only applies to at most 40 percent of the skin during flares, that treatment regimen will not meet the definition of systemic treatment as it only affects the areas treated with the topical steroids. The Board does not find that such therapy was administered on a large enough scale such that it affected the body as a whole. Therefore, the Veteran does not meet the requirement for 60 percent for his skin condition. 

The Veteran's tinea versicolor does not warrant a higher rating under any other diagnostic codes available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in his case. There are no medical findings of disfigurement of the head, face, or neck. There is also no evidence of tender, deep, unstable or painful scars, limitation of motion due to scars, or scars covering an area of 144 square inches. Thus, diagnostic codes for rating these manifestations are not for application. See 38 C.F.R. § 4.118 DC's 7800, 7801, 7802, 7803, 7804, 7805. Accordingly, a disability rating in excess of 30 percent from March 10, 2015 for tinea versicolor is not warranted. 38 C.F.R. § 4.118, DC 7806. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted. The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321 (b)(1) (2017), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id. Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology. There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards. His disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. Consequently, referral to the Under Secretary for Benefits or the Director, Compensation Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

A higher initial rating for tinea versicolor in excess of 10 percent from August 1, 2010 to March 10, 2015, and in excess of 30 percent thereafter, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


